Opinión concurrente del
Juez Asociado Señor Rigau
con la cual concurren los Jueces Asociados. Señores Hernández Matos y Ramírez Bages.
San Juan, Puerto Rico, a 15 de abril de 1970
Concurro con el resultado de la opinión del Tribunal por entender, igual que entiende éste, que los fiscales no tienen facultad para intervenir en los casos de divorcio. Sobre ese particular, en la opinión del Tribunal, se exhorta al Poder Legislativo del país para que determine si ha de darle inter-vención al Estado en dichos casos. Se hace dicha exhortación, entiendo, porque se preocupa el Tribunal por alegaciones falsas de residencia en Puerto Rico que se dice o se supone que se hacen en los tribunales en esos litigios.! (1)
Desde luego, no favorezco el perjurio en los casos de divorcio ni en caso alguno pero creo que al invocarse acción legislativa sobre esta materia de divorcios debe hacerse para *39que la misma sea tratada con un sentido de mayor realismo y con más compasión y humanidad que lo que lo hace la obsoleta legislación todavía vigente. Todo proceso de divorcio es dolo-roso aun cuando se desee vivamente su finalidad. No creo que debemos agravar el cilicio que sufren las almas adolori-das que acuden a los tribunales en estos casos.
Nuestra legislación sobre divorcio debe ser modernizada y humanizada. En la Memoria de la Conferencia Judicial de Puerto Rico celebrada en diciembre de 1958 aparecen unas propuestas hechas por el Comité Sobre Relaciones de Familia y Delincuencia Juvenil que merecen ser consideradas por todos y especialmente por nuestros legisladores. Dicho Comité presentó un proyecto sobre enmiendas al Código Civil en materia de divorcio. En la Conferencia antes mencionada, el Presidente de ese Comité, el Honorable Antonio R. Barceló, hijo, entonces Juez Superior, se expresó en parte como sigue:
“El defecto principal en la actual Ley de Divorcio es que marido y mujer son litigantes adversarios; que uno debe ser declarado culpable y el otro debe ser declarado inocente; que el cónyuge culpable debe ser penalizado y el cónyuge inocente premiado. En el esfuerzo de cada uno por probar su inocencia y la culpabilidad del otro, se pierden respetabilidad y decencia y los procedimientos pueden producir penalidades desagradables. Si ambos resultan culpables, ninguno puede obtener sentencia a su favor y el matrimonio deberá continuar en toda su fuerza y vigor, no importa lo dañino que resulte para las partes, sus hijos, y la sociedad.
Una ley de divorcio debe estar orientada a promover la felicidad y no la infelicidad; a que los litigantes se conduzcan en forma amigable y no hostil; a que se mantenga la cohesión de la familia y no a que se precipite su destrucción; a que el remedio reclamado esté basado en el derecho propio y no en la culpa ajena. Cuando marido y mujer tengan que separarse permanentemente, debieran hacerlo sin las indignidades, hos-tilidades, dudas y agresiones que ..conllevan muchas de las ac-ciones de divorcio. El bienestar de la familia, y especialmente el de los hijos, debe recibir primordial atención. Esta ley adopta *40un enfoque terapéutico del divorcio, y se inspira en el principio de que las cortes deben ser instrumento de ayuda para las partes y no arena .de combate. La primera alegación de la parte promo-vente debe titularse ‘petición’ en vez de demanda y el título del caso debe ser ‘In re: La Familia de -en vez de ‘Fulano versus Zutano’.
Veamos el contenido a largos trazos de este proyecto. Como dijimos, el remedio reclamado debe estar basado en el derecho propio y no en la culpa ajena, con el corolario de que no habría cónyuge inocente ni cónyuge culpable. Se elimina la defensa de recriminación como impedimento al remedio recla-mado, de manera que desecha lo que constituye en nuestro tiempo la anomalía jurídica de que el divorcio no procede cuando ambos cónyuges tienen causa para el mismo, con la sola excepción de la que se funda en la separación.
Se agrupan las causales de divorcio considerándolas como violaciones a tres derechos y deberes fundamentales afirmativos, o sea, se le da a la ley un enfoque afirmativo en vez de negativo; o sea, los tres principios fundamentales del matrimonio: la fidelidad, el respeto y el consorcio mutuo, y se define esto. Se establecen los remedios de separación legal y separación legal limitada, con sus causales y la forma de determinar el estado de separación legal. Se consagra el principio de que el derecho al remedio solicitado esté supeditado al bienestar de los hijos y al interés del Estado. Se requiere el acto de conciliación de las partes en todos los casos en que haya hijos menores de edad. Actualmente solamente se requiere en casos de trato cruel, injurias graves y de abandono. No es extensivo a la sepa-ración. Se equipara la mujer al marido en las obligaciones de alimentos a tono con la prohibición contra discrímenes por razón de sexo contenida en el Artículo II de la Sección I de la Cons-titución del Estado Libre Asociado. Se da flexibilidad a las disposiciones sobre el cuido de los hijos para que la discreción del tribunal en el ejercicio de la facultad de parens patriae pueda dispensarse sin trabas, con miras al bienestar de los me-nores. Se crean nuevos remedios para la protección de los cón-yuges y de sus derechos de propiedad en la sociedad de ganan-ciales.”
Han pasado más de once años y todavía no se ha tomado acción sobre esas recomendaciones de aquel Comité Sobre *41Relaciones de Familia y Delincuencia Juvenil de la Confe-rencia Judicial. Pero hace poco, a comienzos de este año, un distinguido legislador y abogado, con valentía y sentido humano, propuso legislación para reformar la relativa a esta materia de divorcio. En su ponencia (de la cual nos ocuparemos en breve) ante las Comisiones de Gobierno y de lo Judicial de la Cámara de Representantes, en 2 de febrero de 1970, el Honorable Benny Frankie Cerezo citó los párrafos que más adelante transcribimos del escritor y abogado puertorriqueño Nemesio R. Canales. Incluimos dichos párrafos a pesar del tono humorístico en que están escritos porque detrás de esa fina pantalla de humorismo se advierte la compasión humana que entrañan. Creemos que por eso también los incluyó el mencionado legislador en su ponencia. Nemesio Canales, luego de criticar la disposición de ley que prohíbe que se conceda el divorcio cuando las partes están de acuerdo en solicitarlo, escribió lo siguiente:
“Usted, señor mío, encontrará abiertas de par en par las puertas de una corte de justicia para solicitar y obtener la disolución del vínculo matrimonial, siempre que usted pueda alegar y probar a la faz de todo el mundo en juicio oral y público, que entre usted y su mujer ha ocurrido cualquiera de las ocho cosas espantosas que señala el código como motivo de divorcio.
Cualquiera de esas ocho cosas (eran 8 entonces) — adulterio, embriaguez habitual, trato cruel, etcétera — bien probadita, esto es, bien sacadita a la vergüenza pública, bien puesta de mani-fiesto una vez y otra vez ante los ojos curiosos del público, en los estrados de una corte, le dará a usted derecho a la sen-tencia de divorcio que desea. Pero, eso sí, tiene que haber lucha; tiene que haber una riña judicial en que ambos cónyuges se saquen los trapos al sol y traten de cubrirse del mayor oprobio posible; tiene que haber uno que quiera salir de la jaula con-yugal y otro que le cierre el paso a todo trance; tiene que haber uno que diga sí y otro que grite no. Porque si tiene usted la desdicha de llegar pacíficamente, sin necesidad de escándalo, a un acuerdo o convenio mediante el cual ambos se declaren *42incapacitados para seguir la vida en común ... . ¡ya se ha fas-tidiado usted, y no hay divorcio!
Quiere decir amigo mío, que la Ley le dice a usted: ‘Siem-pre que tú hayas inferido o sufrido una o más de las ocho cosas espantables, y pidas o te pidan judicialmente el divorcio, está bien; yo lo concederé después de la averiguación y el escándalo consiguientes.’
Pero si yo llego a averiguar que ustedes — los dos — en vista de las circunstancias, han tenido la sensatez de estar de acuerdo en lo tocante a la imposibilidad de seguir atados, y han conve-nido en gestionar, de la manera más breve, económica y dis-creta, el divorcio, ¡entonces sí que les reviento, condenándoles a seguir arrastrando, por los siglos, la cadena !”(2)
En su citada ponencia de febrero de este año el legislador Señor Cerezo se expresa en parte como sigue:
“Bastaría la consideración superficial de cualquier ciudadano sobre la situación imperante en nuestros tribunales en relación con las acciones de divorcio, para darse cuenta de la imperiosa necesidad que existe de ajustar las normas jurídicas sobre esa materia a la realidad social en que nos toca vivir.
Hasta el presente, nuestro sistema legal ha bregado con la disolución del matrimonio prácticamente en la misma forma en que brega con acciones de daños y perjuicios o el incumpli-miento de cualquier contrato. Esto es, a base de un procedi-miento contencioso en que ambas partes someten evidencia para sostener una serie de alegaciones.
Las causales que ofrece nuestro Código Civil como medio para disolver el vínculo que une a un hombre y a una mujer parten de la base de que un cónyuge ha sido ofendido por su compañero en determinadas áreas de conducta predeterminada por ley. Sin embargo, la consideración primaria en una acción de esta naturaleza no debía ser lo que una persona le hizo a otra, sino si el vínculo de afecto que unió a dos personas está irremediablemente roto, irrevocablemente muerto. El procedi-miento de disolución de un matrimonio debía, pues, ser más en la naturaleza de una investigación que de un juicio. . . .
Estoy propulsando vigorosamente una medida que crea la causal de consentimiento de ambos cónyuges o ‘consentimiento *43mutuo’ para el divorcio y que elimina el concepto de culpa en esta causal y en la de separación por tres años. . . .
Durante muchos años he sido testigo, como lo han sido todos ustedes, de las farsas que diariamente se presentan en nuestros tribunales en el esfuerzo que hacen los cónyuges envueltos en una acción de divorcio y el juez que ve el caso, para adaptar a este problema las salidas que la ley ha provisto. . . .
Haciendo más sinceros los procedimientos de divorcio y ajustándolos a la realidad no menoscabamos la importancia del matrimonio. La base de la estabilidad en el hogar no es el matri-monio como institución civil o como decreto jurídico o ecle-siástico. La base de la estabilidad en el matrimonio es el amor, la comprensión, la tolerancia y el respeto mutuo entre los cónyuges. Por lo tanto, lo primordial en el matrimonio no es su invulnerabilidad como contrato.
Si una pareja de casados, luego de un intento serio para armonizar sus relaciones, encuentra que ya es imposible la vida conyugal, que viven espiritualmente divorciados ¿por qué seguir fingiendo? Tal vez podrían disolver ese matrimonio dentro de un clima armonioso, pero conforme a nuestro Código, tienen por obligación que recurrir a un procedimiento contencioso donde se enfrentan y consagran como enemigos. La ley les prohibe expresamente ponerse de acuerdo para terminar una relación cuya única razón de ser ya no existe. La idea es que al escuchar las alegaciones de ambas partes, y el testimonio de testigos que casi nunca saben de que se trata, pues los hechos ocurren por lo general en la intimidad del hogar — el tribunal tenga elementos de juicio suficientes para determinar cuál es el cónyuge culpable y cuál el inocente.
Sin embargo, esa misma ley que demanda ‘culpa’ en una de las partes y ‘manos limpias’ en la otra, acepta la recriminación como defensa y permite que en una demanda no contestada, una sola de las partes presente evidencia para establecer los hechos que han dado lugar a la causal. Y todos sabemos que existen razones, muchas de ellas ajenas a la culpa, por las cuales un cónyuge prefiere no contestar una demanda de divorcio y ser considerado por ello culpable, antes que enfrentarse pública-mente a un proceso judicial de esta naturaleza.
El concepto de ‘consentimiento mutuo’ brega con el divorcio dando a las partes la oportunidad de resolver sus diferencias *44en un ambiente de relativa armonía dentro de una situación irreconciliable. En la causal, así como en la de separación por tres años, se borra el concepto de la culpa.
Este concepto, que, como hemos dicho, es el producto del sistema de adversario, requiere el testimonio de las partes. Este testimonio puede hacerse agrio y dañino y deja, por lo general, grandes residuos de hostilidad entre los divorciados, afectando seriamente los hijos, que en virtud de esos testi-monios, asumen actitudes en favor o en contra de sus padres. . . .
Lo importante, pues — no es salvar un matrimonio que ya está destruido. Eso lo único que traería consigo sería una mayor desorientación en la familia. No puede ser feliz un niño que vive con padres que se están recriminando constantemente; no puede crecer con la idea de que el matrimonio es bueno un joven que vive en una atmósfera de desprecio y de odio.
Lo importante es que, a pesar de que dos personas hayan en alguna forma violentado la relación que los unía — pueda salvarse la vida de los hijos reorientándola hacia un nuevo tipo de relación paternal que permita un entendimiento de los fac-tores humanos que han traído la separación. . . .
Creemos que el proyecto que hemos radicado representa un paso de avance en esa dirección. En primer lugar, se elimina el concepto de culpa en la causal de separación por tres años. Si lo único que hay que probar al,tribunal es el hecho objetivo de la separación, no existe razón por la cual una parte sea señalada con una culpa que ni siquiera ha sido establecida.
En segundo lugar — repetimos—se adiciona la causal de ‘con-sentimiento mutuo.’ Se ha dicho que esta causal constituye una puerta abierta al divorcio. Nada más lejos de la verdad. Los que sostienen esto, no han leído con cuidado el proyecto de ley radi-cado. La causal no es fácil. Me parece a mí que es la más difícil y la que garantiza con más seguridad el bienestar de los hijos.
En primer lugar, exige que los esposos estén de acuerdo. Basta que uno de ellos se niegue para que no exista esta causal. Además, debe ofrecerse al tribunal evidencia de primera clase de que se han tomado las medidas necesarias para salvaguardar el bienestar de los hijos. Esto incluye alojamiento, alimentos, custodia, potestad y otras relaciones — todo ello desde luego, de conformidad con el estado económico de los padres.
*45En adición, desde la presentación de la demanda deben trans-currir seis meses para que el divorcio sea declarado — término que da lugar a una posible reconciliación. . . .
Este clamor por humanizar y acercar a la realidad los pro-cedimientos de divorcio ha hallado eco en otras jurisdicciones. En algunas han ido mucho más lejos de lo que nosotros inten-tamos.”
Hemos citado los anteriores tres autores porque hacen planteamientos sinceros y bien intencionados. Los pronuncia-mientos citados son, creemos, representativos de ese “clamor por humanizar y acercar a la realidad los procedimientos de divorcio” que se advierte en todas partes. No hemos preten-dido ofrecer aquí soluciones finales pero creemos, como dijimos antes, que si el poder legislativo ha de tomar acción sobre esta materia debe ser para modernizarla y humanizarla, no para hacerla más despiadada.

 El año de .residencia en Puerto Rico no es necesario cuando la causa en que se funda la demanda se cometió en Puerto Rico o cuando dicha causa se cometió mientras uno de los cónyuges residía aquí. Art. 97, Código Civil; 31 L.P.R.A. sec. 331. Véanse Mestre v. Pabeyón, 84 D.P.R. 369 (1962) y González Miranda v. Santiago, 84 D.P.R. 380 (1962).


 Paliques, ed. Editorial Univ. de P.R. (1952) pág. 173.